oo Oo YD DBD On SP WO NO

DO NO NO VN NO KN NO NO RO ee eee
eo ADA Dn Fe WO NY KH CO CO BO ns DB rH SP WO VP KF OC

 
    
   

Case 2:19-cr-00583-SMB Document3 Filed 05/21/19 Page|¥dt BLED ~~" [apaen]

— RECEIVED —_ agpy

MAY 21 2019

CLERK U $ DISTRICT
co
DISTRICT OF F ARIZONA "

—_.. DEPUTY

   
   
   

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR-19-00583-PHX-SMB (ESW)

Plaintiff,
INDICTMENT

VIO: 21U.S.C. SSA @C) (1) &
841(b)(1)(C) (Possession with Intent

Lonnie Charles Lacy, to Distribute a Controlled Substance,

Methamphetamine)

Defendant. Count 1

21 U.S.C. § 841(a)(1) & 841
(b)C1)(B vii), (Possession with
ntent to Distribute a Controlled

Substance, Methamphetamine)
Counts 2-3

VS.

 

 

 

THE GRAND JURY CHARGES:
COUNT 1
On or about February 9, 2017, at or near Parker, in the District of Arizona, the
defendant, LONNIE CHARLES LACY, did knowingly and intentionally possess with
intent to distribute methamphetamine, its salts, isomers, and salts of its isomers, a Schedule
II Controlled Substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C)
COUNT 2
On or about May 3, 2017, at or near Parker, in the District of Arizona, the defendant,
LONNIE CHARLES LACY, did knowingly and intentionally possess with intent to

distribute 5 grams or more of methamphetamine, its salts, isomers, and salts of its isomers,

a Schedule II Controlled Substance.

 

 

 
 

 

Case 2:19-cr-00583-SMB Document 3 Filed 05/21/19 Page 2 of 2
1 In violation of Title 21, United States Code, Sections 841(a)(1) and 841
2} (b)(1)(B)(wviui)
3 COUNT 3
4 On or about May 4, 2017, at or near Parker, in the District of Arizona, the defendant,
5 | LONNIE CHARLES LACY, did knowingly and intentionally possess with intent to
6 | distribute 5 grams or more of methamphetamine, its salts, isomers, and salts of its isomers,
71 aSchedule II Controlled Substance. |
8 In violation of Title 21, United States Code, Sections 841(a)(1) and 841
9} (b)(1)(B) (iii)
10
7 A TRUE BILL
12
/s/
13 FOREPERSON OF THE GRAND JURY
14 . Date: May 21, 2019
MICHAEL BAILEY
15 | United States Attorney
16 District of Arizona
17
/s/
18 | JUSTIN OSHANA
19 Assistant U.S. Attorney
20
21
22
23
24
25
26
27
28

 

 

 
